DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Applicant’s arguments filed on 12/11/2020 are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art fails to disclose or suggest a specific system for detection of a discharge of a projectile from a firearm, the system comprising:
	a microphone configured to record environmental audio; and 
	a processing unit configured to: 
		trigger, based on predetermined triggering criteria, a frequency analysis of 	the environmental audio to determine: 
			a first peak in an amplitude of a sound wave generated by the 			environmental audio, the first peak being indicative of the projectile 

		firearm; a second peak in the amplitude of the sound wave, 
			the second peak being indicative of the projectile breaking the 
		sound barrier or the explosion expelling the projectile from the firearm; and 
			a time difference between the first peak and the second peak; and 
		correlate the time difference and a relationship between a frequency of the 
		first peak and a frequency of the second peak with a model to determine a 
		likelihood of the projectile being discharged from the firearm.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed system distinguishing from the prior art.
Regarding independent claim 11: this claim recites the corresponding method for operating the system of claim 1 and will be allowed under the same reasons that applied to claim 1.
Regarding independent claim 20: this claim recites a system that is similar to the system of claim 1 and will be allowed under the same reasons that applied to claim 1.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654